United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 22-7068                                                September Term, 2021
                                                                      1:22-cv-00868-UNA
                                                       Filed On: August 24, 2022
Andrew U.D. Straw,

              Appellant

       v.

Frivolous, Per Federal Law,

              Appellee

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

BEFORE:       Katsas and Rao, Circuit Judges, and Sentelle, Senior Circuit Judge

                                     JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing and the Rule 28(j)
letters, it is

        ORDERED AND ADJUDGED that the district court’s order filed April 18, 2022,
be affirmed. The district court correctly dismissed the complaint without prejudice for
lack of subject matter jurisdiction. See Flast v. Cohen, 392 U.S. 83, 94 (1968) (“[T]he
judicial power of federal courts is constitutionally restricted to ‘cases’ and
‘controversies.’”); Pub. Serv. Elec. & Gas Co. v. FERC, 783 F.3d 1270, 1274 (D.C.
Cir. 2015) (“To satisfy the firmly established Article III case or controversy requirement,
‘there must be a live controversy at the time’ we review the case.”).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam

                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk